DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1, 3-7, and 14-15 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of these claims are hereby maintained. 
Regarding claims 1, 3-7, and 14-15, Applicant argues that Sato in view of Yanagisawa does not teach or suggest “motions of the plurality of objects are indicated by a change of a relative positional relationship between the plurality of objects”, as recited in claim 1.
Examiner respectfully disagrees. Sato discloses the correspondence information includes types of the plurality of objects and extracting objects’ information including motion information of the objects (see Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc., pages 11-15, receive a search condition such as “a person moving to the right”), but does not explicitly disclose motions of the plurality of objects are indicated by a change of a relative positional relationship between the plurality of objects.
Yanagisawa discloses motions of the plurality of objects are indicated by a change of a relative positional relationship between the plurality of objects (Yanagisawa, para’s 0013-0015, discloses the coordinates of the actual object, characteristic data for the precise shape of the position of an object, such as the direction of motion of the object; also disclosing is corresponding information including spatial relationship between objects and index including time at which the relationship started and ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanagisawa’s features into Sato’s invention for enhancing user’s search experience by providing spatial relationship between objects detected in a video. 
As to any other arguments not specifically addressed, they are the same as those discussed above.

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


Claims 1, 3, 5-7, 14 and 15 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Sato et al. (English Translation of Japanese Publication 2005 210573 08-2005, hereinafter Sato) in view of Yanagisawa (English Translation of Japanese Publication 2001075976 03-2001).
Regarding claim 1, Sato discloses a search apparatus comprising: 
at least one memory configured to store one or more instructions; and at least one processor (Sato, pages 4-5, processing unit and memory) configured to execute the one or more instructions to: 
store video index information including correspondence information which associates a type of one or a plurality of objects extracted from a video with a motion of the object (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc.);
acquire a search key associating the type of one or the plurality of objects as a search target with the motion of the object (Sato, pages 11-15, receive a search condition such as “a person moving to the right”); and
	search the video index information on the basis of the search key (Sato, pages 11-15, search the video object information according to the received search condition). 
Sato discloses the correspondence information includes types of the plurality of objects and extracting objects’ information including motion information of the objects as disclosed above, but does not explicitly disclose motions of the plurality of objects are 
Yanagisawa discloses motions of the plurality of objects are indicated by a change of a relative positional relationship between the plurality of objects (Yanagisawa, paras 0013-0015, discloses the coordinates of the actual object, characteristic data for the precise shape of the position of an object, such as the direction of motion of the object; also disclosing is corresponding information including spatial relationship between objects and index including time at which the relationship started and ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanagisawa’s features into Sato’s invention for enhancing user’s search experience by providing spatial relationship between objects detected in a video.

Regarding claim 3, Sato-Yanagisawa discloses the search apparatus according to claim 1, wherein the motions of the plurality of objects include at least one of a motion in which the plurality of objects approach each other, a motion in which the plurality of objects move away from each other, and a motion in which the plurality of objects maintain a certain distance from each other (Yanagisawa, para’s 0013-0015, discloses corresponding information including spatial relationship between objects and index including time at which the relationship started and ended).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Sato-Yanagisawa discloses the search apparatus according Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc.; pages 11-15, the received search condition “a person moving to the right” indicates temporal change of the motion of the object).

Regarding claim 6, Sato-Yanagisawa discloses the search apparatus according to claim 1, wherein the video index information further includes a feature of an appearance of the object, and wherein the processor is further configured to execute the one or more instructions to acquire the search key that further indicates the feature of the appearance of the object as the search target (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object).

	Regarding claim 7, Sato-Yanagisawa discloses the search apparatus according to claim 1, wherein the correspondence information further includes information for identifying a video file from which each object having each motion is extracted, and a  (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, time in the video or frame numbers of the video file where the object first and last appeared).

	Regarding claims 14 and 15, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by similar rationale. Sato discloses storage medium media such as HDD (Hard Disk Drive) or RAM (Random Access Memory) (see page 5)

6.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sato-Yanagisawa, as applied to claim 1 above, in view of Kanda et al. (English Translation of Japanese Publication 2002/0161798, hereinafter Kanda).
Regarding claim 4, Sato-Yanagisawa discloses the search apparatus according to claim 1, but does not explicitly disclose wherein the motion of the object includes at least one of standing still and wandering.
Kanda discloses wherein the motion of the object includes at least one of standing still and wandering (Kanda, para. 0108, the feature amount of "movement" is defined such that, for example, data with absolutely no movement are "0"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanda’s features into Sato-Yanagisawa’s invention for enhancing user’s search experience by detecting standing-still objects in a video.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484